 

Exhibit 10.1

 

THIRD AMENDMENT TO FIRST AMENDED

AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is executed as of October 1, 2014 (the "Execution Date") by
JPMORGAN CHASE BANK, N.A, as the Administrative Agent, Issuing Bank, Swingline
Lender and as a Lender, ESCALADE, INCORPORATED, as the Borrower, and the other
Loan Parties party hereto.

 

Recitals

 

A.           This Amendment is executed in respect of the First Amended and
Restated Credit Agreement, dated as of August 27, 2013 (as amended by the First
Amendment to First Amended and Restated Credit Agreement, dated as of November
13, 2013 and by the Second Amendment to First Amended and Restated Credit
Agreement, dated as of June 30, 2014, the "Credit Agreement"), executed by and
among Escalade, Incorporated, an Indiana corporation, as the Borrower, the other
Loan Parties party thereto and JPMorgan Chase Bank, N.A., as the Administrative
Agent, Issuing Bank, Swingline Lender and as a Lender ("Chase").

 

B.           The Borrower is requesting that Chase, which as of the Execution
Date is the sole Lender, the Swingline Lender, the Issuing Bank and the
Administrative Agent, agree to amendments to the Credit Agreement, as provided
in and subject to the terms of this Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, the
Borrower, the other Loan Parties party hereto and Chase, as Lender, Swingline
Lender, the Issuing Bank and the Administrative Agent, agree as follows:

 

1.            Definitions. All terms used in this Amendment, including its
Recitals, that are defined in the Credit Agreement and not otherwise defined
herein, shall have the same meanings in this Amendment as are ascribed to such
terms in the Credit Agreement.

 

2.            Amendments to the Credit Agreement. Effective as of the Execution
Date, the Credit Agreement is amended as follows:

 

(a)           New Defined Terms. Section 1.01 of the Credit Agreement is amended
to add the following new defined terms in the appropriate alphabetical position:

 

"Agreement" means this First Amended and Restated Credit Agreement, dated as of
August 27, 2013, by and among the Borrower, the other Loan Parties party hereto
and JPMorgan Chase Bank, N.A., as the Administrative Agent, Issuing Bank,
Swingline Lender and as a Lender, as amended, restated and/or modified from time
to time.

 

"intimus" means intimus International GmbH, a German corporation.

 

"Olympia" means Olympia Business Systems, Inc., a Delaware corporation.

 

"Wedcor" means Wedcor Holdings, Inc., an Indiana corporation formerly known as
Martin Yale Industries, Inc.

 

 

 

 

"Wedcor Asset Disposition" means the sale from Wedcor to Olympia of all of the
assets of Wedcor necessary or useful to its information security business, but
specifically excluding the real property located at 251 Wedcor Avenue, Wabash,
Indiana 46992, the lease between Wedcor and Martin Yale Buyer, this Agreement
and all related agreements to which Wedcor is a party, any securities owned by
Wedcor reflecting an equity ownership interest in any Person or Affiliate of
Wedcor, including without limitation, in intimus and in Neoteric Industries,
Inc., a Taiwanese corporation, cash, bank accounts, cash equivalents and other
similar types of investments held or owned by Wedcor, any federal, state, local
or foreign tax refund and all books and records relating to the information
security business, among other Excluded Assets (as defined in the Asset Sale and
Purchase Agreement dated as of October __, 2014 by and among Wedcor and
Olympia).

 

"Wedcor Contribution" means the contribution from Wedcor to intimus of all
repayment claims of Wedcor against intimus under a shareholder loan and a loan
provided by Borrower to intimus.

 

"Wedcor Guaranty" shall mean the guaranty by Borrower in favor of the Wedcor
Stock Buyer of the Wedcor Indemnification Obligations.

 

"Wedcor Indemnification Obligations" shall mean (i) the indemnification
obligations of Wedcor to the Wedcor Stock Buyer pursuant to the Agreement for
the sale and purchase of all of the shares in intimus International GmbH and
Olympia Business Systems, Inc. executed in connection with the Wedcor Stock
Disposition and (ii) the indemnification obligations of Wedcor to Olympia
pursuant to the Asset Sale and Purchase Agreement executed in connection with
the Wedcor Asset Disposition, up to an aggregate maximum amount of 750,000 Euros
with respect to both the Wedcor Stock Disposition and the Wedcor Asset
Disposition plus the amount of any indemnification obligations of Wedcor
relating to taxes triggered by the Wedcor Contribution, certain tax liabilities
relating to Olympia, the liquidation of certain intimus subsidiaries, and
certain payments by intimus to Wedcor or its U.S. affiliates subsequent to
December 31, 2013.

 

"Wedcor Stock Buyer" means Pitney Bowes España, S.A.U., a company incorporated
under the laws of Spain.

 

"Wedcor Stock Disposition" means the sale by Wedcor to Wedcor Stock Buyer of all
of the issued shares in intimus and Olympia.

 

(b)           Amended Definitions. The following definitions set forth in
Section 1.01 of the Credit Agreement are amended and restated as follows:

 

2

 

 

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the "LIBO Screen Rate") at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, (x) if any LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement and (y) if the LIBO
Screen Rate shall not be available at such time for a period equal in length to
such Interest Period (an "Impacted Interest Period"), then the LIBO Rate shall
be the Interpolated Rate at such time, subject to Section 2.14 in the event that
the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Notwithstanding the above, to the extent that "LIBO Rate" or
"Adjusted LIBO Rate" is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

 

"Designated Persons" means any Person listed on a Sanctions List or any Person
in which a Person listed on a Sanctions List has 50% or greater ownership
interest or that is otherwise controlled by a Person listed on a Sanctions List.

 

(c)           Amendment to Section 6.01. Section 6.01 of the Credit Agreement is
amended as follows:

 

(i)          By deleting "and" following the semicolon in subsection (j);

 

(ii)         By deleting the period at the end of subsection (k) and replacing
it with "; and"; and

 

(iii)        By inserting a new subsection (l), which shall read in its entirety
"the Wedcor Indemnification Obligations."

 

(d)           Amendment to Section 6.04. Section 6.04 of the Credit Agreement is
amended as follows:

 

(i) Subsection 6.04(c)(i) is hereby amended and, as so amended, restated in its
entirety to read as follows:

 

"(i)          Intentionally Deleted; and"

 

(ii) Subsection 6.04(d)(i) is hereby amended and, as so amended, restated in its
entirety to read as follows:

 

"(i)          Intentionally Deleted; and"

 

(iii) Subsection 6.04(e)(i) is hereby amended and, as so amended, restated in
its entirety to read as follows:

 

"(i)          Intentionally Deleted; and"

 

(iv)        By deleting the "and" following the semicolon in subsection (q);

 

3

 

 

(v)         By deleting the period at the end of subsection (r) and replacing it
with "; and"; and

 

(vi)        By inserting a new subsection (s), which shall read in its entirety
"the Wedcor Guaranty."

 

(e)          Amendment to Section 6.05. Section 6.05 of the Credit Agreement is
amended as follows:

 

(i) By deleting the "and" following the semicolon in subsection (h);

 

(ii) By inserting new subsections (j) and (k), which shall read in their
entirety as follows:

 

"(j) the Wedcor Contribution; and

 

(k) the Wedcor Asset Disposition and the Wedcor Stock Disposition; provided that
neither the Wedcor Asset Disposition nor the Wedcor Stock Disposition shall be
considered a Prepayment Event and any Net Proceeds of the Wedcor Asset
Disposition and the Wedcor Stock Disposition shall not be required to be applied
to the Obligations as provided in Section 2.11(c) of this Agreement;"; and

 

(iii) By deleting the parenthetical in the final proviso of Section 6.05 of the
Credit Agreement and replacing it with the following: "(other than those
permitted by paragraphs (b), (f), (h), (i), (j) and (k) above)".

 

(f)          Amendment of Section 6.09. Section 6.09 of the Credit Agreement is
amended and restated as follows:

 

"SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to the Borrower or
such Subsidiary than could be obtained on an arm's-length basis from unrelated
third parties, (b) transactions between or among the Borrower and any Subsidiary
that is a Loan Party not involving any other Affiliate, (c) any investment
permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness permitted under
Section 6.01(c), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of the Borrower or any Subsidiary who are not
employees of the Borrower or any Subsidiary, and compensation and employee
benefit arrangements paid to, and indemnities provided for the benefit of,
directors, officers or employees of the Borrower or its Subsidiaries in the
ordinary course of business, (h) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
the Borrower's board of directors and (i) the Wedcor Contribution.
Notwithstanding the foregoing, no Loan Party shall, nor shall it permit any
Subsidiary to make any payment, dividend or transfer any money to Escalade
Insurance except that the Loan Parties and their Subsidiaries may pay insurance
premiums which are due and payable to Escalade Insurance for insurance provided
in the ordinary course of business by or through Escalade Insurance to the Loan
Parties or their Subsidiaries."

 

4

 

 

3.            Representations and Warranties of the Borrower. Each Loan Party
represents and warrants to Chase, as the Lender, Swingline Lender, Issuing Bank
and the Administrative Agent as follows:

 

(a)          (i) The execution, delivery and performance of this Amendment and
all agreements, instruments and documents delivered pursuant hereto by each Loan
Party have been duly authorized by all necessary corporate action, and do not
and will not violate any provision of any law, rule, regulation, order,
judgment, injunction or writ presently in effect applying to any Loan Party, or
the articles of incorporation of any Loan Party, or result in a breach of or
constitute a default under any material agreement, lease or instrument to which
any Loan Party is a party or by which any Loan Party or any of their respective
properties may be bound or affected; (ii) no authorization, consent, approval,
license, exemption or filing of a registration with any court or governmental
department, agency or instrumentality is or will be necessary to the valid
execution, delivery or performance by any Loan Party of this Amendment and all
agreements, instruments and documents delivered pursuant hereto; and (iii) this
Amendment is the legal, valid and binding obligation of each Loan Party and is
enforceable against each Loan Party in accordance with its terms.

 

(b)          The representations and warranties contained in Article III of the
Credit Agreement are true and correct on and as of the Execution Date with the
same force and effect as if made on and as of the Execution Date.

 

(c)          No Default or Event of Default has occurred and is continuing or
will exist under the Credit Agreement as of the Execution Date.

 

(d)          The Borrower's constituent documents (articles of incorporation and
by-laws) have not been amended or otherwise changed since April 22, 2014. No
Guarantor's constituent documents (articles of incorporation and by-laws) have
been amended or otherwise changed since August 27, 2013.

 

(e)           Since December 31, 2013, no event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

4.            Release of Olympia as a Loan Party. As of the Execution Date, and
subject to the satisfaction of the conditions precedent contained in Section 5
of this Amendment, Lenders hereby release Olympia Business Systems, Inc., a
Delaware corporation, from its Guarantee, its Security Agreement, the Credit
Agreement and any and all other Loan Documents to which it may be a party.

 

5.            Conditions. The obligation of Chase, as Lender, Swingline Lender,
Issuing Bank and the Administrative Agent, to execute and to perform this
Amendment shall be subject to full satisfaction of the following conditions
precedent on or before the Execution Date:

 

(a)          This Amendment shall have been executed by the Borrower and each
Loan Party, and delivered to Chase, and executed by Chase, as Lender, Swingline
Lender, Issuing Bank and Administrative Agent;

 

5

 

 

(b)          The Second Amendment to Pledge and Security Agreement, dated as of
the date hereof, executed by Wedcor in favor of Chase, shall have been executed
by Wedcor and delivered to Chase;

 

(c)          Chase shall have received a Certificate of Existence for the
Borrower and each Guarantor issued by the Secretary of State of its jurisdiction
of organization not more than thirty (30) days prior to the Execution Date;

 

(d)          Chase shall have received copies, certified as of the Execution
Date, of such corporate documents or resolutions of the Borrower and each
Guarantor as Chase may request evidencing necessary corporate action by the
Borrower and each Guarantor with respect to this Amendment and all other
agreements or documents delivered pursuant hereto as Chase may request;

 

(e)          Chase shall have obtained a UCC search certificate for the Borrower
and each Guarantor issued by the Secretary of State of the jurisdiction where
such Person is located (as such term is used in Article 9 of the UCC) not more
than thirty (30) days prior to the Execution Date which certificates shall show
the Administrative Agent having a first priority security interest in
substantially all of the assets of each of the Borrower and the Guarantors
subject only to Liens permitted by the Credit Agreement;

 

(f)          Chase shall have received a fully executed copy of the Asset Sale
and Purchase Agreement by and between Wedcor Holdings, Inc. ("Wedcor") and
Olympia Business Systems, Inc. ("Olympia"), dated as of the date hereof,
including all exhibits and schedules thereto, in form and substance acceptable
to Lenders and evidence that all conditions precedent to the sale of certain
assets of Wedcor to Olympia are satisfied and all legal matters incident to the
sale of certain assets of Wedcor to Olympia are reasonably satisfactory to the
Lender and its counsel; and

 

(g)          Chase shall have received a fully executed copy of the Agreement
for the Sale and Purchase of all of the Shares in intimus International GmbH
("intimus") and Olympia, dated as of the date hereof, including all exhibits and
schedules thereto, in form and substance acceptable to Lenders and evidence that
all conditions precedent to the sale by Wedcor of all of the issued shares in
intimus and Olympia are satisfied, and all legal matters incident to the sale by
Wedcor of all of the issued shares in intimus and Olympia are reasonably
satisfactory to the Lender and its counsel.

 

6.           Further Agreements and Acknowledgements. The Borrower and each
Guarantor each hereby further agree and acknowledge that the Borrower shall
reimburse Chase for or pay, within ten (10) days of the date of their receipt of
billing from Chase, the reasonable fees and out-of-pocket expenses of Faegre
Baker Daniels LLP, special counsel to the Lender, the Issuing Bank and the
Administrative Agent, for the preparation and closing of this Amendment.

 

7.           Consent and Representations of Guarantors.

 

(a)          Each Guarantor, by its execution of this Amendment, expressly
consents to the execution, delivery and performance by the Borrower, Chase (as a
Lender and Issuing Bank) and the Administrative Agent of this Amendment and all
agreements, instruments and documents delivered pursuant hereto, and agrees that
neither the provisions of this Amendment nor any action taken or not taken in
accordance with the terms of this Amendment shall constitute a termination,
extinguishment, release or discharge of any of its obligations under its
respective Unlimited Continuing Guaranty, dated as of April 30, 2009, in favor
of the Administrative Agent for the benefit of each of the Lenders and the
Administrative Agent (each a "Guaranty") or provide a defense, set-off or
counterclaim to it with respect to any of its obligations under its Guaranty or
any other Loan Documents. Each Guarantor affirms to Chase and the Administrative
Agent that its Guaranty is in full force and effect, is a valid and binding
obligation, and continues to guaranty payment of and secure and support the
Secured Obligations, now existing or hereafter arising.

 

6

 

 

(b)          The request for and the grant of the confirmations, consents and
waivers given herein shall not establish a course of conduct or dealing between
Chase and the Guarantors and shall not impose any obligation on Chase to consult
with, notify or obtain the consent of the Guarantors in the future if the
financial accommodations provided by the Lenders to Borrower should be revised,
amended or increased.

 

8.            Binding on Successors and Assigns. All of the terms and provisions
of this Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, assigns and legal representatives.

 

9.            Governing Law/Entire Agreement/Survival. This Amendment is a
contract made under, and shall be governed by and construed in accordance with,
the laws of the State of Indiana applicable to contracts made and to be
performed entirely within such state and without giving effect to the choice or
conflicts of laws principles of any jurisdiction. This Amendment constitutes and
expresses the entire understanding among the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings,
commitments, inducements or conditions, whether expressed or implied, oral or
written. All covenants, agreements, undertakings, representations and warranties
made in this Amendment shall survive the execution and delivery of this
Amendment and shall not be affected by any investigation made by any person.
Except as expressly provided otherwise in this Amendment, the Credit Agreement,
as amended hereby, remains in full force and effect in accordance with its terms
and provisions.

 

10.          Counterparts/Facsimile Signatures. This Amendment may be executed
in any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

[Signature pages follow.]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized signatories.

 

  JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, Issuing
Bank, Swingline Lender and a Lender         By: /s/ Thomas W. Harrison     Name:
Thomas W. Harrison     Title: Senior Vice President

 

[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement]

 

 

 

  BORROWER:         ESCALADE, INCORPORATED         By: /s/ Deborah Meinert    
Name: Deborah Meinert     Title: VP and Secretary         OTHER LOAN PARTIES:  
      BEAR ARCHERY, INC.         By: /s/ Deborah Meinert     Name: Deborah
Meinert     Title: VP and Secretary         EIM COMPANY, INC.         By: /s/
Deborah Meinert     Name: Deborah Meinert     Title: VP and Secretary        
ESCALADE INSURANCE, INC.         By: /s/ Deborah Meinert     Name: Deborah
Meinert     Title: VP and Secretary         ESCALADE SPORTS PLAYGROUND, INC.    
    By: /s/ Deborah Meinert     Name: Deborah Meinert     Title: VP and
Secretary         HARVARD SPORTS, INC.         By: /s/ Deborah Meinert     Name:
Deborah Meinert     Title: VP and Secretary         WEDCOR HOLDINGS, INC. f/k/a
Martin Yale Industries, Inc.         By: /s/ Deborah Meinert     Name: Deborah
Meinert     Title: VP and Secretary

 

[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement]



 

 

 

        OLYMPIA BUSINESS SYSTEMS, INC.         By: /s/ Deborah Meinert     Name:
Deborah Meinert     Title: VP and Secretary         SOP SERVICES, INC.        
By: /s/ Deborah Meinert     Name: Deborah Meinert     Title: VP and Secretary  
      U.S. WEIGHT, INC.         By: /s/ Deborah Meinert     Name: Deborah
Meinert     Title: VP and Secretary         INDIAN INDUSTRIES, INC.         By:
/s/ Deborah Meinert     Name: Deborah Meinert     Title: VP and Secretary

 

[Signature Page to Third Amendment to First Amended and Restated Credit
Agreement]

 

 

